Title: To George Washington from Elkanah Watson, 22 March 1785
From: Watson, Elkanah
To: Washington, George



Sir
Providence [R.I.] 22d March 1785

I have bore steadily in mind the circumstance of the dutch gardener, but Mr Brown cannot recommend him so fully as he could wish.
This will be handed by Mr Howel a gentleman who is connected with Mr Brown & who intends doing himself the honour to pay his respects to your Excellency. The information you was so polite as to communicate to me, relative the plan of opening the Potowmack, the interior country &c.—I trust will not be fruitless as I took my notes, & have uniformly made it my standard of conversation along the Continent, & I cannot but hope with some success, as I find the Potowmack has now become an object of such magnitude as to draw the attention of our enterprizing genius’es to Alexandria which I am persuaded will shortly feel the effects.
Mr Brown has it seriously in contemplation to lay the foundation

of a new City between the first falls & Alexandria upon the Virginia side I am not authoriz’d by him to write your Excellency upon the subject, but I am so intimately connected with him that I am well persuaded If you thought the plan eligible, & he could obtain information respecting the debth of water near the falls that he would bend his Interest & efforts to this point which you are sensible would be an important acquisition in the infant state of your noble river.
Permit me to tender my respectfull compliments to Lady Washington & to assure your Excellency of my profound veneration & hommage.

E. Watson


I should be highly flatter’d to receive your Excellencys commands in this quarter.

